      Case 2:19-cv-00559-JAM-KJN Document 19 Filed 07/13/20 Page 1 of 2

 1   XAVIER BECERRA
     Attorney General of California
 2   VINCENT DICARLO
     Supervising Deputy Attorney General
 3    KEVIN C. DAVIS State Bar No. 253425
      Deputy Attorney General
 4    E-mail: Kevin.Davis@doj.ca.gov
      2329 Gateway Oaks Drive, Suite 200
 5    Sacramento, CA 95833-4252
      Telephone: (916) 621-1869
 6    Fax: (916) 274-2929
 7    Attorneys for State of California
 8

 9                              IN THE UNITED STATES DISTRICT COURT

10                          FOR THE EASTERN DISTRICT OF CALIFORNIA

11

12    UNITED STATES, ex rel. JEFFREY MAZIK,                   CV-0559 JAM KJN
      STATES OF CALIFORNIA, COLORADO,
13    GEORGIA, HAWAII, MARYLAND, THE                          ORDER TO UNSEAL
      DISTRICT OF COLUMBIA, THE STATE OF
14    WASHINGTON,
15                                          Plaintiffs,
16                   v.
17
      KAISER PERMANENTE, INC., KAISER
18    FOUNDATION HEALTH PLAN, INC.,
      EASTERSEALS, INC.,
19
                                          Defendants.
20

21

22                                         ORDER TO UNSEAL

23          Since Plaintiffs California, Colorado, Georgia, Hawaii, Maryland, Virginia, Washington, and

24    the District of Columbia (collectively, the “Plaintiff States”) have declined to intervene in this

25    action pursuant to their respective false claims acts (e.g., Cal. Gov’t Code § 12652(c)(6)(B)), the

26    Court rules as follows:

27          IT IS ORDERED THAT:

28
                                                          1
                                                                  [Proposed] Order to Unseal (CV-0559 JAM KJN)
     Case 2:19-cv-00559-JAM-KJN Document 19 Filed 07/13/20 Page 2 of 2

 1         1. The complaint, summons, and case management order be unsealed and served upon the
 2   defendants by the relator.
 3         2. All other contents of the Court’s file in this action shall remain under seal and not be made
 4   public or served upon the defendants, except for this Order, the Plaintiff States’ Notice of Election
 5   to Decline Intervention, and any separate notice of election to either intervene or decline
 6   intervention filed by the United States, which the relator will serve upon the defendants only after
 7   service of the complaint;
 8         3. The seal is lifted as to all other matters occurring in this action after the date of this Order;
 9         4. Counsel for the State of California, having appeared, shall receive ECF notifications of all
10   pleadings and motions filed in this action as provided for in Cal. Gov’t Code § 12652(f)(1). The
11   Plaintiff States (other than Maryland) may order any deposition transcripts and are entitled to
12   intervene in this action, for good cause, at any time; and
13         5. Should the relator or the defendants propose that this action be dismissed, settled, or
14   otherwise discontinued, the Court will provide the Plaintiff States (other than Maryland) with an
15   opportunity to be heard before ruling or granting its approval, in accordance with Cal. Gov’t Code
16   § 12652(c)(1) and the respective false claims acts of the Plaintiff States.
17         6. In accordance with the terms of the Maryland False Health Claims Act, Md. Code Ann.,
18   Health Gen, § 2-604 (a)(7), the State of Maryland having declined to intervene in this matter, all
19   claims asserted on behalf of Maryland are hereby dismissed without prejudice.
20   IT IS SO ORDERED.
21
     DATED: July 10, 2020                        /s/ John A. Mendez____________
22                                               United States District Court Judge
23

24

25

26

27

28
                                                        2
                                                                [Proposed] Order to Unseal (CV-0559 JAM KJN)
